Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 2/24/2022.
Claims 1, 9, 17 have been amended.
Claims 2-5, 8, 10-13, 16, and 18-21 have been cancelled.
Claim 22 has been added.
Claims 1, 6, 7, 9, 14, 15, 17, and 22 are pending.
	Claims 6, 7, 14, and 15 are withdrawn from consideration.
	Claims 1, 9, 17, and 22 are considered in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 17, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), machine, or processor performing executable instructions and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 9, and 17 recite collecting and comparing social network information in order to determine a specific relationship type between users.  The limitations of obtaining relationship information between multiple users, filtering/modifying a data set by removing items that match a specific criteria/attribute (including gender, relationship type, connection type, etc.), constructing a reference network using the relationship information, identifying user pairs and target users based on specific criteria, forming subnetworks (including via the filtering/modifying addressed above), selecting user pairs based on specific criteria, calculating measurements and/or scores (such as damage values based on removals), and displaying results, as drafted, is a process that, under its broadest reasonable interpretation, covers the managing of personal behavior or relationships or interactions between people (including social activities). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or terminal to perform the recited steps. The processor/computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using computer memory to perform the recited steps.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a graphical user interface to display data.  The graphical user interface is stated at a high level of generality and its broadest reasonable interpretation comprises merely a set of generic interfaces that do not affect the processing or results of the system/method.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 22 recites further elements related to analyzing network data and calculating values for nodes.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  No significant material regarding how the value is calculated is included, only that values are determined and combined.  The claims merely analyses and compare the related data.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 22 is ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 17, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to Claims 1, 9, 17, and 22, Claims 1, 9, 17 recite:
- “…displaying on a user interface a reference network…”
- “…the reference network as displayed includes the target users in the 
modified target user set but excludes the center user and lines extending 
from the center user…”
- “…displaying the subnetwork on the user interface, the subnetwork as 
displayed shows the damage value of the candidate user upon deletion of 
the candidate user.”
	The disclosure, as originally filed, does not provide support for these display features/elements.  Although the specification does discuss display capabilities (in general terms regarding he system having displays and interfaces with which users can interact), it does not discuss this information being displayed to nay users.  The displays and interfaces discussed to not include the presentation of the reference network, subnetworks, results of the modifications, results of the processing, etc.

Response to Arguments
Applicant’s arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claimed invention is drawn to a technical solution to a technical problem.  Applicant has provided citations to the specification regarding assertions as to how the claimed invention would provide an improvement over previous systems/methods.  Examiner has reviewed the specification material cited by Applicant.  However, this does not provide substantial evidence regarding how the claimed in invention, as claimed, provides this alleged improvement (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”).  Although the specification provides a general assertion to the reasons for the claimed invention and what technical problems it addresses, it does not provide evidence explaining how/why the claimed invention, as claimed, would address that technical problem and/or provide the technical solution in a manner that would be significantly more than the abstract ideas.  
Note that “it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea.  Applicant’s recited specification material are drawn to the improvements to the algorithm used to analyze the data (such as reduction of algorithm calculation amounts).  The claims, as currently drafted, describe a process for transmitting and analyzing data that is implemented using generically recited terminals and processors.  This, in conjunction with the additional elements (recited above), are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §102 and 35 U.S.C. §103:
The prior art rejections have been removed. The closest prior art references to the invention, as previously applied to the claims, include:
Frank (US 2014/0149500 A1), which discloses a social relationship chain obtaining method/system, applied to a terminal including at least a memory and a processor, the method comprising: a memory, storing program instructions for a social relationship chain obtaining method; and one or more processors, coupled to the memory and, when executing the program instructions, configured for: obtaining a target user set and mutual-friend information between any two target users in the target user set, target users in the target user set being friends of a center user, and the mutual-friend information indicating whether the two target users are in a friend relationship; constructing a reference network according to the center user and the mutual-friend information between the any two target users in the target user set, nodes in the reference network being the target users in the target user set, and there being a connection line between two target users in the reference network that are in a friend relationship; identifying, from the target user set according to the reference network, a target user being in a to-be-obtained relationship chain with the center user. 
He (Pub. No. US 2015/0213111 A1), which discloses forming a modified target user set according to a gender of the center user and a to-be-obtained social relationship chain; by at least one of: removing from the target user set any target user whose gender is female, in response to determining the center user is a male and the to-be-obtained social relationship chain includes a father-son relationship chain or a son-father relationship chain; removing from the target user set any target user whose gender is male, in response to determining the center user is a male and the to-be-obtained social relationship chain includes a father-daughter relationship chain or a son-mother relationship chain; removing from the target user set any target user whose gender is female, in response to determining the center user is a female and the to-be-obtained social relationship chain includes a mother-son relationship chain or a daughter-father relationship chain; and removing from the target user set any target user whose gender is male, in response to determining the center user is a female and the to-be-obtained social relationship chain includes a mother-daughter relationship chain or a daughter- mother relationship chain.
Kremins (Pub. No. US 2016/0380955 A1), which discloses constructing a reference network according to a modified target user set [by filtering target users by age range and gender before constructing the reference network, such as removing, from the target user set according to the determined gender and age range, a target user whose gender is different from the determined gender and a target user whose age is not within the age range]; [filtering target users by age range and gender] before constructing the reference network.
Joyce et al. (Pub. No. US 2014/0222738 A1), which discloses counting a quantity of target users in the reference network that are directly connected to a candidate user to obtain a direct damage value, the candidate user being any user in the reference network.
Swahar (Pub. No. US 2011/0296004 A1), which discloses deleting the candidate user and a line directly connected to the candidate user from the reference network to obtain a subnetwork; forming a target user pair between any two target users in the subnetwork to form a user pair set; two target users contained in the selected target user pair being unconnected in the subnetwork.
However, none of the prior art, alone or in combination, teach(es) the claimed invention as recited in the independent claims including all of the above elements and features, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  
II. Additional Prior Art Not Relied Upon:
Augusto et al. (Pub. No. US 2009/0171630 A1). Discusses the creation of sub-networks using shortest path relationship data (see at least [0034]; [0039]).
Ben-Or et al. (Patent No. US 9,294,497 B1). Creates sub-networks in which degrees of separation (or paths) are increased/lengthened (see at least column 8, paragraph 2; column 10, paragraph 1; column 13, paragraph 3).
Haines (Patent No. US 10,110,439 B2). Discloses a method/system for creating and displaying network topologies/maps/graphs (see at least column 3, paragraph 7 to column 4, paragraph 8).
Kurup et al. (Patent No. US 10,102,560 B1). Discloses a method/system for identifying relationships between parent and child nodes (see at least column 2, paragraph 3).
Luo et al. (Patent No. US 7,953,690 B2). Discloses a method/system for identifying relationships based on gender and age ranges (see at least Claim 1; Claim 7), including child and parent.
Meyers (Pub. No. US 2013/0217363 A1). Social network profile data to determine and classify relationships between users (such as parent-child) (see at least [0039]-[0048]). Profile data can include information such as age, gender or age difference (see at least [0037]; [0048]; [0050]).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. S./
Examiner, Art Unit 3629
June 29, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629